                Case 3:21-cr-00274-CRB Document 4 Filed 07/14/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Frank.Riebli@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   Case No. CR 21-274 CRB
                                                      )
14           Plaintiff,                               )
                                                      )   UNITED STATES’ APPLICATION AND
15      v.                                            )
                                                      )   ORDER TO UNSEAL INDICTMENT AND
16   IAN BENJAMIN ROGERS, and                         )   ARREST WARRANT
     JARROD COPELAND                                  )
17                                                    )
             Defendants.                              )
18                                                    )
                                                      )
19

20           The United States, through undersigned counsel, respectfully moves this Court to unseal the
21 above-captioned matter. The government initially asked that the Court seal the matter to help ensure the

22 safety of the agents who would execute the arrest and search warrant as to Jarrod Copeland. This

23 morning, agents from the Federal Bureau of Investigation arrested Copeland in Sacramento and

24 executed the search warrant for his residence. Because they were unable to get him onto the magistrate

25 calendar in the Eastern District of California this afternoon, they are transporting him to Santa Rita Jail

26 in order for him to appear in magistrate calendar in the Northern District of California tomorrow

27 morning. Ian Rogers remains in custody in Napa County Jail.

28           Accordingly, there is no longer any need to keep this matter sealed, and unsealing the matter will

     UNSEALING APP. AND [PROPOSED] ORDER              1
     CR 21-274 CRB
              Case 3:21-cr-00274-CRB Document 4 Filed 07/14/21 Page 2 of 2




 1 permit the Clerk of the Court in the Northern District to merge Rogers’s complaint (3:21-MJ-70157

 2 MAG) into the indictment (CR 21-274 CRB), and facilitate the government’s providing the charging

 3 document to Copeland’s attorney in advance of the initial appearance.

 4 DATED: July 14, 2021                                       Respectfully submitted,

 5                                                            STEPHANIE M. HINDS
                                                              Acting United States Attorney
 6

 7                                                            _______/s/_________________
                                                              FRANK J. RIEBLI
 8                                                            Assistant United States Attorney
 9

10                                         ORDER

11         On the motion of the United States, and good cause appearing therefor, the Court HEREBY

12 ORDERS that the above-captioned matter be unsealed and that the Clerk of the Court may now merge

13 the complaint in 3:21-MJ-70157 MAG into the indictment in CR 21-274 CRB.

14 IT IS SO ORDERED.

15 DATED: July 14, 2021                        ___________________________________
                                               HON. ALEX G. TSE
16                                             United States Magistrate Judge
17

18
19

20

21

22

23

24

25

26

27

28

     UNSEALING APP. AND [PROPOSED] ORDER           2
     CR 21-274 CRB
